Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an application filed on 03/29/2021 in which claims 1-20 are pending and ready for examination.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statements submitted on 03/29/2021 and 08/25/2021.

Drawings

The Examiner contends that the drawings submitted on 03/29/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2018/0167623) in view of Li (US 2017/0238001).

As to claim 12, Lin teaches an apparatus for video decoding, comprising processing circuitry configured to ([0124]-[0125]):

decode coding information for a current block of a current picture, the coding information indicating a coding mode for the current block being one of: an intra block copy (IBC) mode and a string copy mode ([0068] and [0071]-[0072]);

determine current vector information for a current unit of samples in the current block based on the coding mode for the current block ([0071]-[0073]);

and reconstruct the current unit of samples based on the current vector information ([0057] and [0071]-[0073]).

Lin does not teach determining current vector information for a current unit of samples in the current block based on the coding mode for the current block and a history buffer, the history buffer being configured to store vector information of at least a block previously decoded in the IBC mode and a string previously decoded in the string copy mode.

However, Li teaches determining current vector information for a current unit of samples in the current block based on the coding mode for the current block and a history buffer, the history buffer being configured to store vector information of at least a block previously decoded in the IBC mode and a string previously decoded in the string copy mode ([0057], [0086]-[0088], [0090]-[0093], [0108], [0110], and [0111]).



As to claim 1, claim 1 is rejected similarly as claim 12.

As to claims 2 and 13, the combination of Lin and Li teaches wherein the coding mode for the current block is the IBC mode; the current unit of samples is the current block; and the determining the current vector information further includes: determining a BV predictor candidate list for the current block based at least on the vector information in the history buffer; and determining, based on the BV predictor candidate list, a current BV in the current vector information (Lin; [0068] and [0071]-[0073]; Li; [0057], [0086]-[0088], [0090]-[0093], [0108], [0110], and [0111]).

As to claims 3 and 14, the combination of Lin and Li teaches wherein the coding mode for the current block is the string copy mode; the current unit of samples is a current string in the current block; the determining the current vector information further includes: determining a current SV in the current vector information from the vector information in the history buffer, the current SV being for the current string (Lin; [0068] and [0071]-[0073]; Li; [0057], [0086]-[0088], [0090]-[0093], [0108], [0110], and [0111]).

As to claims 4 and 15, the combination of Lin and Li teaches storing the current vector information in the history buffer based on the current vector information being different from one or more of the vector information in the history buffer (Li; [0086]-[0088], [0090]-[0093], [0108], [0110], and [0111]).

As to claims 5 and 16, the combination of Lin and Li teaches wherein the storing the current vector information comprises: determining that the current vector information is different from the one or more of the vector information in the history buffer based on a difference between a current vector in the current vector information and each previous vector of the one or more of the vector information in the 

As to claims 6 and 17, the combination of Lin and Li teaches wherein the storing the current vector information comprises: determining that the current vector information is different from the one or more of the vector information in the history buffer based on a size difference between a current unit size of the current vector information and a previous unit size of each of the one or more of vector information being larger than a pre-determined size threshold (Li; [0057], [0086]-[0088], [0090]-[0093], [0108], [0110], [0111], [0144], and [0163]-[0166]),

the current unit size of the current vector information indicating a number of samples in the current unit, the vector information in the history buffer being used to decode previous units of samples that include the block previously decoded in the IBC mode and the string previously decoded in the string copy mode, the previous unit size indicating a number of samples in the respective previous unit (Li; [0057], [0086]-[0088], [0090]-[0093], [0108], [0110], [0111], and [0163]-[0166]).

As to claims 8 and 18, the combination of Lin and Li teaches wherein the one or more of the vector information includes (i) a subset of the vector information in the history buffer or (ii) the vector information in the history buffer (Li; [0086]-[0088], [0090]-[0093], [0108], [0110], and [0111]).

As to claims 9 and 19, the combination of Lin and Li teaches wherein one of the vector information in the history buffer includes a string vector and one of (i) a string location and (ii) a string size of the string previously decoded in the string copy mode, the string location is a location of a pre-determined sample in the string previously decoded in the string copy mode, and the string size is a number of samples in the string previously decoded in the string copy mode (Li; [0057], [0086]-[0088], [0090]-[0093], [0108], [0110], [0111], and [0163]-[0166]).

As to claims 10 and 20, the combination of Lin and Li teaches wherein the vector information includes previous vectors and previous unit sizes, and previous unit locations of corresponding previously decoded unit of samples that include the block previously decoded in the IBC mode and the string previously decoded in the string copy mode; and the method further includes classifying each of the vector information stored in the history buffer into one of a plurality of categories based on at least one of: (i) the previous unit size of the respective vector information, (ii) the previous unit location of the respective vector information, or (iii) a number of times that the respective vector information is used to predict one or more previously decoded units of samples, the history buffer being a class-based history buffer (Lin; [0068] and [0071]-[0073]; Li; [0057], [0086]-[0088], [0090]-[0093], [0108], [0110], [0111], and [0163]-[0166]).

As to claim 11, Lin further teaches wherein the coding information for the current block further includes an index; and the determining the current vector information for the current unit of samples further includes determining the current vector information to be a first entry in one of the plurality of categories indicated by the index ([0071]-[0072] and [0076]-[0082]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Li and further in view of Pham (US 2020/0021839).

As to claim 7, the combination of Lin and Li does not teach, based on a difference between the current vector and a previous vector of one of the one or more of the vector information not being larger than a pre-determined threshold, removing the one of the one or more of the vector information from the history buffer.

However, Pham teaches, based on a difference between the current vector and a previous vector of one of the one or more of the vector information not being larger than a pre-determined threshold, removing the one of the one or more of the vector information from the history buffer ([0069], [0077], [0085], [0094], [0150], and [0181]; also see FIGs. 4 and 8).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin’s system and Li’s system with Pham’s system in order to provide techniques for coding motion information of blocks of video data. These techniques may be used during wavefront parallel processing. The motion information may include motion vectors that are predicted from history motion vector predictors (HMVPs). An HMVP candidate may refer to motion information of a previously coded block. A video coder (encoder or decoder) may maintain a table with multiple HMVP candidates during a coding (encoding or decoding) process. The video coder may empty the table when a new slice occurs. When there is an inter-coded block, the video coder may append motion information associated with the inter-coded block to the table (Pham; [0005]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482